Citation Nr: 0925810	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-29 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed low back pain 
syndrome with degenerative changes.  



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to 
September 1969.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
RO.  

The Veteran was scheduled for a hearing; however, the record 
shows that he withdrew his request for a hearing before the 
Board in an April 2009 statement.  See 38 C.F.R. § 20.704 
(2008).  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings referable to a low back condition in service or for 
many years thereafter.  

2.  The currently demonstrated low back pain syndrome with 
degenerative changes is not shown to be due to an identified 
injury or other event including documented Agent Orange 
exposure during the Veteran's period of active service.  


CONCLUSION OF LAW

The Veteran's disability manifested by  low back pain 
syndrome with degenerative changes is not due to disease or 
injury that was incurred in or aggravated by the active 
service: nor may any arthritis be presumed to have been 
incurred therein; nor may any be presumed to be due to Agent 
Orange exposure in the Republic of Vietnam.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant about the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2008).  

This notice must provide prior to the initial decision on a 
claim for VA benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) also apply to require notice of all five elements of 
a service connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the notice requirements of VCAA by means of a 
June 2006 letter.  This letter informed the Veteran of the 
types of evidence not of record needed to substantiate his 
claims, including the degree of disability and the effective 
date of an award, and also informed him of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claim.  However, the Board finds that the evidence, 
which reveals that the Veteran did not have this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  As service and post-service medical 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  

In the absence of evidence of an inservice disease or injury, 
referral of this case to obtain an examination and/or an 
opinion as to the etiology of the Veteran's claimed 
disability would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  

In other words, any medical opinion which provided a nexus 
between the Veteran's claimed disability and his military 
service would necessarily be based solely on the Veteran's 
uncorroborated assertions regarding what occurred in service.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant that have 
been previously rejected.)  

The holding in Charles was clearly predicated on the 
existence of evidence of both inservice incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).   

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, private 
treatment records, VA treatment records, Social Security 
Administration (SSA) records, and statements of the Veteran 
and his representatives have been associated with the record.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.  


Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
from February 28, 1961, to May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 
3.307(a)(6)(iii).  

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  


Analysis

With respect to presumptive service connection for the claims 
based on the theory of Agent Orange exposure, the evidence 
shows that the Veteran is seeking service connection for low 
back condition with degenerative changes, which is not a 
disease listed under 38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no presumptive positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. 
Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 
(Nov. 2, 1999).  Therefore, presumptive service connection 
based on exposure to Agent Orange does not apply.  

The Board will therefore consider if direct service 
connection is warranted; that is, if service connection is 
warranted as being incurred in or aggravated by active duty - 
a task of tracing causation to a condition or event during 
service.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The Veteran's May 1992 private medical records document a 
diagnosis of low back pain syndrome with degenerative 
changes.  Later medical records show findings of degenerative 
disc disease with sciatica.  So Hickson element (1) has been 
satisfied.  

Hickson element (2) requires a showing of an in-service 
disease or injury.  As a chronic disease, low back condition 
with degenerative changes could satisfy this element on a 
presumptive basis if the disease had become manifest either 
during the Veteran's service or within the one year 
presumptive period.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In this case, however, there is no mention of low back injury 
in the report of the September 1969 separation examination 
and the first documentation of this diagnosis is from private 
medical records from May 1992, more than twenty years after 
the Veteran's separation from service.  

It is significant to note that the Veteran expressly denied 
having a back condition of any kind at the time of the 
separation examination.  

In his June 2006 claim of service connection, the Veteran 
alleges that he has suffered from back pain since he left 
military service.  This statement is inconsistent with the 
evidence of record, including that from his prior claim for 
nonservice-connected pension, and is found to be not 
credible.  

At the time of his November 1993 VA medical examination, 
which was performed in conjunction with his claim for 
nonservice-connected pension, the Veteran provided a medical 
history which included a history of back pain originating 
around 1978, nine years after service, when he broke his 
tailbone and required surgery.  This account of a postservice 
fall is consistent with the medical history reported in a 
July 1992 letter from Dr. T.O.  

In an August 2006 statement with an indecipherable signature, 
the writer relates the Veteran's back condition to a fall 
from a truck in Vietnam.  However, the Veteran's service 
treatment record does not refer to any such accident or 
injury.  

In fact, on this record, this August 2006 statement contains 
the first reference on record to this alleged accident.  Most 
certainly, the Veteran denied same at the time of his 
separation examination.  

Alternately, the Veteran argues that his low back condition 
was caused by exposure to Agent Orange.  The Veteran's 
service treatment records show that he was in the Republic of 
Vietnam in May 1969.  

To the extent that the August 2006 statement with an 
indecipherable signature notes a right sciatic condition 
"[was] probably [secondary] to Agent Orange exposure," 
assuming that the writer is a medical professional, no 
rationale for that opinion has been provided.  Moreover, the 
medical evidence on file clearly relates the sciatic 
manifestations to his low back disc disease.  

Specifically, this statement does not address the fall in 
1978 which, up until that point, had universally been 
credited with causing the Veteran's low back condition, nor 
does it explain how exposure to Agent Orange would affect or 
otherwise be linked to the Veteran's underlying 
musculoskeletal condition of the low back.  

Without further comment, the credibility of the statement 
clearly is questionable on its face in that it cannot 
identified as providing the required degree of medical 
certainty required of competent evidence.  Bloom v. West, 12 
Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 
180 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  

Accordingly, in the absence of competent medical evidence 
showing that the low back pain syndrome with degenerative 
changes noted many years after service is related to his 
period of military service, the Board determines that the 
claims of service connection on a direct basis fails.  

In reaching the determinations, as discussed above, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine; however, since the preponderance of the evidence is 
against the claim, that doctrine is not for application.  See 
38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a low back pain syndrome with 
degenerative changes is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  



 Department of Veterans Affairs


